

Exhibit 10.5


JOINDER AGREEMENT
(Guaranty)


February 13, 2009


 
Re:
Guaranty dated as of November 11, 2008 (as amended, restated, or supplemented
from time to time, the “Guaranty”) executed by ELECTROWAVE USA, INC., a Nevada
corporation, FLOTATION TECHNOLOGIES, INC., a Maine corporation, MAKO
TECHNOLOGIES, LLC, a Nevada limited liability company, and DEEP DOWN INC., a
Delaware corporation (each an “Existing Guarantor” and, collectively, the
“Existing Guarantors”), in favor of WHITNEY NATIONAL BANK, a national banking
association (“Lender”).



RECITALS


A.           DEEP DOWN, INC., a Nevada corporation (“Borrower”), and Lender
entered into that certain Credit Agreement dated as of November 11, 2008 (as
amended by First Amendment to Credit Agreement dated December 18, 2008, Second
Amendment to Credit Agreement dated February 13, 2009, and as further amended,
restated, or supplemented, the “Credit Agreement”).


B.           DEEP DOWN INTERNATIONAL HOLDINGS, LLC, a Nevada limited liability
company (“New Guarantor”), was recently organized and is or will become a direct
wholly-owned subsidiary of Borrower.


C.           To comply with the terms and provisions of the Credit Agreement,
New Guarantor and Existing Guarantors have agreed to execute this Joinder
Agreement for the benefit of Lender.


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


1.           New Guarantor hereby (a) agrees to become a “Guarantor” under the
Guaranty, and (b) joins in, becomes a party to, and agrees to comply with and be
bound by all of the terms and conditions of the Guaranty to the same extent as
if New Guarantor were an original signatory thereto.  New Guarantor shall
hereafter be jointly and severally liable for the performance of any and all
past, present and future obligations of any Guarantor under the Guaranty, it
being understood and agreed that any and all references in the Guaranty to
“Guarantor” or “Guarantors” shall include New Guarantor.


2.           New Guarantor acknowledges that (a) Lender has agreed to extend
credit to Borrower for the purposes set forth in the Credit Agreement, (b) it is
receiving direct and indirect benefits from each such extension of credit, (c)
the obligations of the “Guarantor” or “Guarantors” under the Guaranty are the
joint and several obligations of each Guarantor, (d) certain representations and
warranties set forth in the Credit Agreement are in respect of it, and New
Guarantor hereby confirms that each such representation and warranty is true and
correct, and (e) certain covenants set forth in the Credit Agreement are in
respect of it or shall be imposed upon it, and New Guarantor covenants and
agrees to promptly and properly perform, observe, and comply with each such
covenant.
 
3.           Capitalized terms used but not defined herein have the meanings
given them in the Credit Agreement
 
 
 
 
 
[Signature is on the following page.]
 
 
 
 

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, each of the undersigned has executed this Joinder Agreement
under seal as of the date first written above.
 

 

 
NEW GUARANTOR:


DEEP DOWN INTERNATIONAL HOLDINGS, LLC,
a Nevada limited liability company




By:  /s/ Eugene L. Butler                         
Eugene L. Butler
Chief Financial Officer




EXISTING GUARANTORS:


ELECTROWAVE USA, INC.,
a Nevada corporation


FLOTATION TECHNOLOGIES, INC.,
a Maine corporation


MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company


DEEP DOWN INC.,
a Delaware corporation




By:  /s/ Eugene L. Butler                      
Eugene L. Butler
Chief Financial Officer of each of the foregoing companies

 

 
 
 
 
 
Signature Page to Joinder Agreement
(Guaranty)

--------------------------------------------------------------------------------
